The defendant has appealed from a conviction and sentence for violation of the prohibition law, known as the Hood Act, being Act No. 39 of 1921 (Ex. Sess.), as amended by Act No. 57 of 1924. After conviction, and before sentence, he filed a motion in arrest of judgment, contending that the Hood Act was repealed by Act No. 238 of 1932. The district attorney then pleaded that the act of 1932 was unconstitutional. The district judge overruled the motion in arrest of judgment, on the ground that Act No. 238 of 1932 was unconstitutional.
We decided to-day, in State v. Herbert Watkins, 176 La. 837,147 So. 8, that Act No. 238 of 1932 was unconstitutional and that the Hood Act was therefore yet in effect.
For the reasons given in that case, the conviction and sentence are affirmed.
ST. PAUL, J., absent on account of illness, takes no part.